DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.
Acknowledgment
Claims 24, 37, 42, 49, 53 are amended and filed on 44/5/2020.
Allowable Subject Matter
Claims 24-28, 37, 42-54 are allowed.
 As to claim 24, a method for accessing a thoracic duct of a patient’s body, comprising. Providing a tubular member comprising a proximal portion and a flexible distal portion, the distal portion having an outer diameter that is smaller than an outer diameter of the proximal portion, an expandable member on the distal portion, retracting the tubular member to direct the distal tip into the thoracic duct and direct the distal portion and the expandable member into the thoracic duct distally beyond a terminal valve of the thoracic duct; and expanding the expandable member within the thoracic duct distally beyond the terminal valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein in combination with other claimed structure was not found or rendered obvious by the prior art of record.

As to claim 37, a method for performing a medical procedure within a patient's body, the body comprising a thoracic duct including an ostium communicating with a venous system of the body, comprising: introducing a distal portion of a tubular member through the patient's venous system into a body lumen adjacent the ostium of the thoracic duct, the distal portion biased to a curvilinear configuration, the tubular member including a transition tapering from a proximal portion of the tubular member to the distal portion, retracting the tubular member to direct the distal portion into the thoracic duct until an expandable member on the distal portion between the transition and the distal tip passes through a terminal valve of the thoracic duct further into the thoracic duct; expanding the expandable member within the thoracic duct distally beyond the terminal valve to substantially isolate the thoracic duct from the body lumen; and performing the medical procedure via the thoracic duct in combination with other claimed structure was not found or rendered obvious by the prior art of record.

As to claim 49, a method for accessing a thoracic duct of a patient's body, comprising: providing a tubular member comprising a proximal portion and a flexible distal portion having a curvilinear shape in a relaxed state and terminating in a distal tip, the distal portion having an outer diameter that is smaller than an outer diameter of the proximal portion, the tubular member including a transition from the outer diameter of the proximal portion to the outer diameter of the distal portion, the tubular member further comprising an expandable member, retracting the tubular member to direct the distal tip into the thoracic duct and direct the distal portion and the expandable member into the thoracic duct distally beyond a terminal valve of the thoracic duct; and expanding the expandable member within the thoracic duct distally beyond the terminal valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Murtfeldt (US. 4,957,484) is the closest prior art of record. Even though Murtfeldt discloses a method for accessing a thoracic duct of a patient's body, comprising: providing a tubular member comprising a proximal portion and a flexible distal portion having a curvilinear shape in a relaxed state and terminating in a distal tip, the distal portion having an outer diameter that is smaller than an outer diameter of the proximal portion, the tubular member including a transition from the outer diameter of the proximal portion to the outer diameter of the distal portion, the tubular member further comprising an expandable member, Murtfeldt fails to disclose retracting the tubular member to direct the distal tip into the thoracic duct and direct the distal portion and the expandable member into the thoracic duct distally beyond a terminal valve of the thoracic duct; and expanding the expandable member within the thoracic duct distally beyond the terminal valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 11/5/2020, with respect to claims 24, 37, 49 with respect to the limitation “retract expanding member into the thoracic duct distally beyond a terminal valve of the thoracic duct” have been fully considered and are persuasive.  The 103 rejection of claims 24, 37, 49 has been withdrawn. 

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783       

/Lauren P Farrar/Primary Examiner, Art Unit 3783